PER CURIAM.
This case concerns the validity and infringement of patent No. 933,011, granted August 31, 1909, to Philip L. Wooster, for belting. Its single claim is:
“As an article of manufacture, belting consisting of an absorbent woven fabric body portion which has been saturated with a solution of asphaltum and dried.”
Full proofs were taken and the case heard by Judge Bodine, who subsequently rendered the following opinion: [Published in 270 Fed. 224.]
From a decree in accord therewith an appeal was taken to this court. We have heard able and exhaustive arguments of the respective counsel, but we all find no reason to differ from the conclusion reached by the trial judge. His opinion aptly sets forth all that need be said, and, as we agree therewith, we adopt it as fittingly' setting forth the conclusions we likewise reach.
The decree below is affirmed.